Citation Nr: 1723155	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and cognitive disorder in excess of 30 percent prior to September 15, 2011, and in excess of 70 percent from September 15, 2011 to June 13, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD with MDD and cognitive disorder, to include generalized anxiety disorder (GAD).

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for fossa meningioma (brain tumor), to include residuals thereof, and as due to exposure to herbicide agents during service.

6.  Entitlement to service connection for right ear hearing loss to include as secondary to claimed fossa meningioma (brain tumor), to include residuals thereof.

7.  Entitlement to service connection for left ear hearing loss, to include as secondary to claimed fossa meningioma (brain tumor), to include residuals thereof.

8.  Entitlement to service connection for tinnitus, to include as secondary to claimed right and/or left ear hearing loss.

9.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus type II with erectile dysfunction, and as due to exposure to herbicide agents during service.

10.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II with erectile dysfunction, and as due to exposure to herbicide agents during service.

11.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1970 to May 1974.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from rating decisions dated in May 2008, November 2008, May 2011, and May 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Decision Review Officer (DRO) hearing in February 2010.  He also testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  Transcripts from these proceedings are associated with the claims file.

In a July 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the issues listed above, the Board remanded the Veteran's service connection claim for erectile dysfunction.  The RO later granted entitlement to service connection for erectile dysfunction in a July 2016 rating decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this issue is no longer before the Board.

The Board also remanded the Veteran's service connection claim for a psychiatric disorder other than PTSD, to include MDD and GAD.  While the service connection claim was on remand, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with MDD and cognitive disorder.  Thus, the Board has framed the issue as entitlement to service connection for a psychiatric disorder other than PTSD with MDD and cognitive disorder, to include GAD.

The May 2011 rating decision granted entitlement to service connection for PTSD and assigned an initial rating of 10 percent effective from January 31, 2007.  During the pendency of the appeal, a July 2013 rating decision increased the disability rating to 30 percent effective from December 2, 2010, and 70 percent effective from September 15, 2011.  In a July 2014 rating decision, the RO granted a 30 percent effective from July 31, 2007, and continued the 70 percent rating effective from September 2011.  A subsequent July 2016 rating decision increased the disability rating to 100 percent effective from June 14, 2016.  The Board notes that 100 percent is the highest schedular rating assigned for the disability.  Thus, the issue as to whether an increased rating is warranted on and after June 14, 2016 is moot and will not be considered.  As the assigned evaluations prior to June 14, 2016 are less than the maximum available rating, the issue remains on appeal for those periods.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for fossa meningioma (brain tumor), to include residuals thereof, and as due to exposure to herbicide agents during service; entitlement to service connection for right ear hearing loss to include as secondary to claimed fossa meningioma (brain tumor), to include residuals thereof; entitlement to service connection for left ear hearing loss, to include as secondary to claimed fossa meningioma (brain tumor), to include residuals thereof; entitlement to service connection for tinnitus, to include as secondary to claimed right and/or left ear hearing loss; entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus type II with erectile dysfunction, and as due to exposure to herbicide agents during service; entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II with erectile dysfunction, and as due to exposure to herbicide agents during service; and entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 31, 2007 to June 13, 2016, the Veteran's PTSD with MDD and cognitive disorder symptoms have been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.

2.  From April 7, 2009 to June 13, 2016, the Veteran's service-connected PTSD with MDD and cognitive disorder renders him unable to obtain or retain substantially gainful employment.

3.  In light of the 100 percent schedular rating for PTSD with MDD and cognitive disorder effective from June 14, 2016, there is no longer a case or controversy with respect to the issue of entitlement to a TDIU on and after June 14, 2016.

4.  The Veteran does not meet the diagnostic criteria for an acquired psychiatric disorder other than PTSD with MDD and cognitive disorder, to include GAD.

5.  There is no current diagnosis for a disorder associated with dizziness.


CONCLUSIONS OF LAW

1.  From January 31, 2007 to September 14, 2011, the criteria for an initial disability rating of 70 percent for PTSD with MDD and cognitive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From September 15, 2011 to June 13, 2016, the criteria for an initial disability rating in excess of 70 percent for PTSD with MDD and cognitive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  From April 7, 2009 to June 13, 2016, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.59, 3.340, 3.341, 4.1, 4.3, 4.16 (2016).

4.  On and after June 14, 2016, the issue of entitlement to a TDIU is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).

5.  The criteria to establish service connection for an acquired psychiatric disorder other than PTSD with MDD and cognitive disorder, to include GAD, have not been met.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
  
6.  The criteria to establish service connection for dizziness have not been met.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Regarding the Veteran's service connection claims on appeal, an August 2008 letter satisfied the notice requirements.

Regarding the Veteran's increased rating claim for PTSD with MDD and cognitive disorder, the Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also provided with VA examinations and medical opinions related to his claims.  The Board finds that the information provided in the medical treatment records as well as the other evidence in the claims file is adequate to allow the Board to make determinations as to the appropriate disability ratings without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008). 

In the July 2015 remand, the Board directed the AOJ to obtain inpatient treatment records from the Naval Hospital at Camp Pendleton dated in August 1971.  The record shows that the requested records were subsequently obtained from the National Personnel Records and Research Center.  In addition, the AOJ obtained additional VA treatment records and associated them with the claims file in compliance with the remand.  The Board also instructed the AOJ to provide the Veteran with copies of the VA Form 21-4142, Authorization and Consent to release information, to allow VA to obtain any relevant records.  In addition, the Board noted that the AOJ needed to request assistance from the Veteran to obtain records from former employers.  The Veteran was sent a December 2015 letter that requested this information and enclosed the VA Forms 21-4142 and 21-4138.  However, the Veteran did not identify any outstanding records that needed to be obtained or provide any further information regarding his former employers.

In response to the remand, the Veteran was also provided with VA examinations and/or medical opinions concerning his claims in April 2016, May 2016, and June 2016.  The VA examiners reviewed the claims file, considered the reported symptoms and assertions, conducted appropriate examinations, reported relevant findings, and provided medical opinions with rationale.  As such, the Board finds these VA examinations, along with the other evidence of record, are adequate to make a determination on the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

As discussed above, the Veteran testified at a February 2010 DRO hearing and a May 2015 hearing before the undersigned Veterans Law Judge (VLJ).  A DRO or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the hearings, the DRO and VLJ outlined the issues on appeal and the hearings focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Increased Rating for PTSD with MDD and Cognitive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27).  Such separate disability ratings are known as staged ratings.

The Veteran's service-connected PTSD with MDD and cognitive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  As discussed above, the Veteran's psychiatric disability has been assigned a 30 percent disability rating from January 31, 2007 to September 14, 2011, and a 70 percent rating from September 15, 2011 to June 13, 2016.

A 30 percent rating is awarded for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In his January 31, 2007 claim, the Veteran reported experiencing feelings of fear, anger, fear, repulsion, helplessness, horror, and thoughts of committing suicide.  In June 2007, he also reported having nightmares and rage control problems.  A subsequent November 2007 VA treatment record stated that the Veteran had experienced depression since the 1970's.  The record noted that the Veteran's Zoloft medication was working for him, but he was described as easily irritable.  In addition to nightmares, he reported having panic attacks at night.  The Veteran felt sweaty and anxious upon waking.  He also had flashbacks, forgetfulness, and difficulty focusing after a brain tumor was removed in 1993.

In January 2008, a neurobehavioral status examination was conducted by Dr. Kristin Krueger, PhD.  Dr. Krueger noted that the Veteran had been married to his wife for 35 years, and he had 3 children as well as 8 grandchildren.  The Veteran had a history of alcohol abuse from his late teens until his 30's.  When he had been drinking, the Veteran was physically aggressive with his wife and fought with his children.  There were two times that the Veteran put a gun to his throat and threatened to kill himself.  The record indicated that he had since quit drinking.  The Veteran was not participating in any treatment for his PTSD symptoms. 

During the interview, the Veteran had a flat affect, but he was courteous, alert, attentive, and grossly oriented.  No deficiencies were found in his state of dress, hygiene, grooming, or speech.  The Veteran's memory was grossly intact for remote and recent events; and he had fair insight and judgment.  The Veteran was acutely disturbed by physical ailments.  Dr. Krueger noted that his feelings of depression and anxiety were likely a result of his disorganized thought patterns.  Nevertheless, there was no evidence of a formal thought disorder or hallucinations.  In terms of psychological functioning, Dr. Krueger observed that validity indicators on the MMPI-2 test reflected an exaggeration of symptoms.  However, Dr. Krueger found that the Veteran's reports were consistent with his psychosocial history and the accounts from the Veteran and his wife.  

In conjunction with the above examination, Dr. Krueger also conducted a January 2008 neuropsychological evaluation of the Veteran.  The Veteran reported experiencing difficulty with concentration and memory since his 1993 cerebellectomy.  He also reported having a high level of distress, sadness, and anxiety.  The evaluation showed that he had average intellectual functioning.  He also had a moderate to severe impairment in attentional and executive functioning ability that appeared to adversely affect his ability to learn and remember new information.  In addition, he demonstrated a low average ability to recall verbal information, and a moderate impairment in remembering non-verbal information.  His fine motor speed and coordination were severely impaired bilaterally.  According to Dr. Krueger, the Veteran's cognitive and affective symptoms were consistent with a diagnosis of cerebellar cognitive affective syndrome (CCAS), which commonly accompanied cerebellar disorders and resections.  CCAS was characterized by deficits in executive functioning, visual spatial organization and memory, and blunting of affect.  Dr. Krueger noted that the Veteran's cognitive difficulties might be helped by specific compensation strategies, such as using memory aids or asking for repetition of information.

In March 2008, the Veteran's wife reported that he still experienced nightmares and suicidal thoughts.  She described the Veteran as short-tempered.  The Veteran was also sensitive to sudden bright lights and loud sounds.  He avoided films concerning war for fear of having flashbacks.  In July 2008, the Veteran stated that he had trouble remembering specific information.  He still experienced nightmares and irritability.  The Veteran reported that he did not like to be around others or in large groups of people.  He described checking doors at night and having anxiety attacks.  This same month, the Veteran stated that his jobs never seemed to last for very long.  He indicated that he was not competitive in his search for employment as a result of his PTSD symptoms.

A subsequent August 2008 Vet Center treatment record noted the Veteran's report of issues with depression, suicidal thoughts without a plan, bad dreams, and trust.  The mental status evaluation revealed that the Veteran had a neat appearance and a friendly, cooperative manner.  His memory function was normal, and both his affect and speech were appropriate.  He was oriented times three.  No problems were indicated in his motor activity or judgment.  The record stated that there was no evidence of delusions, hallucinations, or disorganized thinking.  The Veteran demonstrated evidence of depression, including poor appetite, sleep disturbances, low energy, and suicidal thoughts with no plan.  Homicidal thoughts were not present.  In October 2008, a Vet Center record reported that the Veteran had to miss an appointment as he was taking care of his daughter after she had been released from the hospital.  In May 2009, a VA treatment record noted that the Veteran had an appropriate appearance, state of dress, level of orientation, demeanor, mood, and affect.  The Veteran's active problems included cognitive disorder not otherwise specified (NOS) and depression.  

In July 2009, a psychological evaluation was conducted in connection with the Veteran's claim for Social Security Administration (SSA) disability benefits.  The examiner noted that the Veteran developed memory problems after undergoing a brain surgery in 1993.  He also became lost easily and had difficulty concentrating.  The record stated that the Veteran oriented times three.  Both his recent and remote memory appeared to be good, but his recall abilities were generally poor.  His general knowledge, attention, calculation skills, and ability to think abstractly were fair.  

The Veteran was able to attend to his personal hygiene and grooming, but he needed assistance to dress.  The Veteran cleaned his house and fed himself, but he did not cook, clean the house, or do laundry.  He was unable to buy groceries, and he did not interact well with salespeople.  The record stated that he did not have a sufficient understanding of billing concepts to pay his bills.  Although the Veteran knew how to handle money, he could not follow a budget.  Nevertheless, the Veteran was deemed capable of managing his own benefits by the examining psychologist.  The record also stated that he could follow current events and the story lines of books and television programs.  Although he was able to place telephone calls, he could not use a telephone directory or conduct business at the post office.  The Veteran also needed help to cope with stressful situations and responding to change.  He had normal thought processes, but tended to feel depressive and irritable.  

Regarding the Veteran's social functioning, the record stated that he avoided family members as well as people outside of his family.  The Veteran did not have friends and behaved poorly in social settings.  He was involved in any clubs or social organizations.  Recreationally, the Veteran enjoyed yard work and computer activities.  The Axis I diagnoses were amnestic disorder NOS and major depressive disorder that was recurrent and moderate.  The GAF score was 50.

In September 2009, a VA treatment record stated that the Veteran felt depressed, but he denied having suicidal ideation.  He was assessed to have worsening depression.  Also in September 2009, a VA treatment record indicated that the Veteran met the criteria for PTSD, had generalized anxiety disorder, and a current major depressive episode.  His depressive symptoms included little interest or pleasure, feeling down or hopeless, trouble sleeping, feeling tired/having low energy, poor appetite/overeating, feelings of failure, trouble concentrating, motor retardation, and suicidal ideation.  His anxiety disorder symptoms were comprised of disturbing memories and dreams; re-experiencing events; feeling upset; having physical symptoms; avoiding thoughts and activities; experiencing trouble with recall; trouble with sleeping; loss of interest; feeling distant, numb, or as if life was shortened; irritability; difficulty concentrating; and feeling nervous and extremely startled.  The record noted that these symptoms and noted disorders were based on a telephone interview conducted by a health technician in a VA clinic directed by a clinical health psychologist.  Regarding the notation of suicidal ideation, the Veteran explained that he did have occasional thoughts of harming himself due to financial strain.  However, he denied having any current suicidal ideation.  He reported continuing depressive and anxiety symptoms despite treatment with his Sertraline medication.  The Veteran stated that his medication made him feel sleepy.

In October 2009, a social work consultation noted that the Veteran was having severe depression, anxiety, and some suicidal ideation.  However, the Veteran denied having any current suicidal or homicidal ideation.  The clinical social worker stated that he was future-oriented.  Regarding his relationships, the record stated that the Veteran did not have friends due to problems with trust.  His only support system was his wife.  In his free time, the Veteran fished, hunted, and took trips to the Coast.  However, he did not engage in these activities as much as he had done in the past.  The Veteran also attended church. 

The consultation did not find any abnormalities in the Veteran's appearance, dress, eye contact, speech, insight, or judgment.  The Veteran's mood and affect were euthymic.  His thoughts were logical and goal-directed.  He also stated that his concentration was poor, he was easily distracted, and forgetful.  Based on the conversation, his intellectual function was determined to be average.  The record noted that he had a cognitive impairment.  The Veteran additionally reported having irritability, poor sleep, and decreased interest and energy.  He described confronting strangers in public and snapping at people.  No delusions or auditory or visual hallucinations were present.  The Veteran received an Axis I diagnosis of PTSD. The GAF score was 55.

A subsequent October 2009 VA treatment record noted that the Veteran reported worsening symptoms of irritability.  He described a recent incident at the grocery store when he grabbed someone who did not say "excuse me."  Although the Veteran had a history of violent behavior, he denied any recent episodes of violence.  The Veteran stated that his anger was caused by disrespect.  His wife reported that he yelled at his 4 year old grandchild when he felt mistreated.  The Veteran also reported having a worsening memory, and seeing shadows or hearing someone call his name when alone.  However, the Veteran denied having any other hallucinations or delusions.  Despite the Veteran's report, the mental status evaluation stated that no delusions or auditory or visual hallucinations were present.  The Veteran continued to be oriented to person and place, but he was only partially oriented to time as he incorrectly stated the date and day of the week.  The record indicated that he had deficiencies in his memory and concentration.  The Veteran denied experiencing suicidal or homicidal ideation.  The Axis I diagnosis and GAF score were unchanged.

In November 2009, a Vet Center record stated that the Veteran described depression related to physical ailments.  During the visit, he had a good affect and behaved cooperatively.  He was also well-oriented, well-engaged, slightly hyper aroused, and emotive.  The Veteran denied experiencing suicidal or homicidal ideation.  He received an intake GAF score of 51.  In December 2009, the Veteran indicated that his PTSD had badly affected his wife over the years.  He forgot many things, and needed reminders from his wife as a result.  There were no changes in the Veteran's affect, cooperation, orientation, or level of engagement.  Also this month, C.N., the Veteran's Vet Center counselor, noted that the Veteran's wife was his main support system.  During the visit, the Veteran cooperative, well-engaged, and well-oriented with good affect.  

In January 2010, both the Veteran and his wife attended anger management counseling at the Vet Center.  Based on the counseling, C.N. stated that the Veteran appeared to have lost touch with much of his emotional expression after his 1993 brain surgery.  During a January 2010 follow up visit at VA, the Veteran's wife reported that he doing well without much irritability and less anger.  The Veteran also stated that he was less irritable and his mood was improving.  He denied having any suicidal or homicidal ideation.  The Axis I diagnosis and GAF score remained the same.  In a February 2010 Letter, C.N. stated that the Veteran had been seen several times at the Vet Center for cognitive behavioral therapy, treatment of PTSD related symptoms, and anger management.

During the February 2010 DRO hearing, the Veteran's wife testified that he argued with her as well as their children and grandchildren.  She also stated that she sometimes came upon the Veteran crying.

Later in an August 2010 Vet Center record, the Veteran stated that he loved his grandchildren, but he felt that they behaved like animals.  This behavior triggered his PTSD symptoms.  However, the Veteran was trying to better his behavior and outlook.  Vet Center records from September 2010 noted that the Veteran accidentally ran over and killed a dog the previous week.  C.N. stated that he appeared to have a lack of compassion as he was not concerned by this event.  The Veteran had not experienced any major meltdowns, and he had been diligent about his behavior.  However, he was unable to filter his language and his words were often harmful to his family.

In December 2010, the Veteran was provided with a VA examination related to his PTSD.  The Veteran presented to the examination appropriately dressed with a clean and neatly groomed appearance.  The examiner stated that the Veteran was able to maintain minimum personal hygiene, and there were no problems with activities of daily living.  During the examination, the Veteran's affect was blunted and his mood was depressed.  However, no abnormalities were found in his speech, attitude, thought process, thought content, judgment, or insight.  The Veteran was alert and oriented to person, time, and place.  The examiner noted that his remote and recent memory were mildly impaired, while his immediate memory was moderately impaired.  

The Veteran was treating his disability with an antidepressant, Zoloft, without any side effects.  He also participated in individual psychotherapy.  The Veteran reported that he no longer experienced frequent nightmares.  He described sleeping too much, experiencing a depressed mood, and having low levels of energy and interest.  His appetite was fine.  The examiner also stated that no psychosis or mania was present.  While the Veteran experienced mild anxiety, he did not suffer from panic attacks.  The Veteran reported checked the locks on doors to make sure they were locked.  The examiner noted that his practice constituted obsessive/ritualistic behavior.  

In terms of relationships, the Veteran avoided socialization and had few friends.  His marriage was reportedly "up and down."  His wife reported that their children and grandchildren avoided the Veteran as he was harsh with them.  The Veteran did dine out with his wife, and he continued to enjoy fishing.   Other PTSD symptoms included a restricted range of affect (e.g., unable to have loving feelings), difficulty concentrating, hypervigilance, and an exaggerated startle response.  The examiner noted that the Veteran was arrested for assault in the 1980's.  The Veteran also quit using alcohol in the 1980's.  However, there had not been any recent episodes of violence, and the Veteran had good impulse control.  He did not demonstrate inappropriate behavior.  The examiner also stated that he did not have suicidal or homicidal thoughts.  No delusions or hallucinations were present.  The examiner concluded that the Veteran's PTSD symptoms were mild in severity, noting that he did not have any symptoms some days.

The Axis I diagnosis was chronic and mild PTSD.  The GAF score was 67.  The examiner determined that the Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran had PTSD signs and symptoms that were transient or mild, and a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner explained that the Veteran's anger affected work relations, but only during periods of significant stress.  The examiner noted that the Veteran still experienced anger and irritability as well as depression.  He engaged in isolative behavior and avoided crowds.  The Veteran's marriage and family were also affected by his anger and isolation.  In addition, the Veteran was not as engaging in activities.  The examiner observed that the Veteran's cognitive disorder was from his brain tumor and only accounted for symptoms such as memory loss and concentration problems.

In an April 2011 addendum opinion, the examiner clarified that the Veteran did not meet the he criteria for major depressive disorder.  He also stated that a review of the Veteran's record reflected that his memory and concentration problems were attributable to his longstanding cognitive disorder.  However, the examiner was unable to make a definitive diagnosis of cognitive disorder.  The GAF score of 67 was for the PTSD alone.

Also in December 2010, a Vet Center record noted the Veteran's report of having failings in interpersonal relationships.  Although he had a normal affect, he did not have a social filter and lacked empathy.  The Veteran was oriented times three during the visit.  In February 2011, the record noted that the Veteran regularly attended church.  In May 2011, the Veteran reported feeling angry, stating that his family was using him financially.  However, he was not aggressive.  There was no suicidal or homicidal ideation.  In July 2011, a Vet Center record noted that the Veteran lacked the ability to filter what was on his mind due to a brain tumor.  He was oriented times three, but also hostile and avoidant.  The Veteran stated that he avoided everything and everyone to stay out of trouble.

In an August 2011 statement, the Veteran stated that his PTSD symptoms and other disabilities prevented him from working.  The specific symptoms that caused problems included anger issues, mood changes, depressiveness, forgetfulness, and feeling nervous or jumpy.  In September 2011, the Veteran stated that he was unable to relax and no longer had interest in his hobbies.  He also described going to a corner and crying uncontrollably as a result of his depressed mood.  In addition, he stated that he was "better off dead, than suffering like this."  He reported that he was unable to be around people, especially in large groups.

In September 2011, the Veteran also reported that standing for too long led to feelings of panic, sweating, and dizziness.   He felt anxious making conversation with others, and he described jumping when others approached him from behind in the workplace.  He further stated that his forgetfulness and memory problems stopped him from functioning.  He added that his psychiatric medication made him feel disoriented and clouded his mind.

Another VA examination concerning the Veteran's psychiatric disability was conducted on September 15, 2011.  The examiner observed that the Veteran was clean and well-groomed.  He displayed normal speech and eye contact.  His mood and affect were neutral.  The Veteran appeared to have average intelligence with no abnormalities in thought content.

The Veteran's PTSD symptoms included anxiety, impairment of short and long-term memory, impaired judgment, and impaired abstract thinking.  The examiner stated that the Veteran also had a chronic sleep impairment; noting that he slept well, but also woke up in the middle of the night.  The Veteran also experienced disturbances in motivation and mood as well as impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran additionally suffered from difficulty in adapting to stressful circumstances, including work or a worklike setting; and difficulty in establishing and maintaining effective work and social relationships.  The examiner further determined that the Veteran was unable to establish and maintain effective relationships.  

He attended church 2 times a week.  As a result of the Veteran's religion, he did not believe in suicide.  In addition, no homicidal ideation was present during the examination.  Delusions or auditory or visual hallucinations continued to be absent.
The Veteran was given an Axis I diagnoses of PTSD and cognitive disorder NOS. The GAF score was 45.  The examiner noted that the Veteran's memory loss was secondary to his cognitive disorder.  The examiner stated that the Veteran was not capable of managing his financial affairs.  The Veteran's wife handled their finances, and the Veteran reported being unable to manage the finances due to his cognitive deficit.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The examiner also stated that there was no objective evidence that the Veteran's PTSD rendered him unable to secure and maintain substantially gainful employment.  He noted that the Veteran reported being able to gain employment after he was laid off in 2009, but he was not able to sustain employment as a result of his cognitive disorder.  The Veteran forgot things and had to ask his boss to repeat instructions multiple times.  Thus, he was not retained at the jobs that he was able to acquire.  Based on the reports from the Veteran and his wife, the examiner opined that the Veteran would need to work alone as a result of his irritability from PTSD.  However, the examiner determined that there was no objective evidence of the extreme level of irritability that was reported by the Veteran and his wife.

Following this examination, a January 2012 VA treatment record noted that the Veteran was mildly irritable, especially when dealing with others in public.  He experienced depression once a week and sometimes felt withdrawn.  However, he denied having persistent depression.  The Veteran reported snapping at others, feeling tense and nervous in public, and startling easily.  He denied having any suicidal ideation or auditory or visual hallucinations.  During the appointment, the Veteran was well oriented, well groomed, and appropriately dressed.  The assessment was PTSD and history of depressive disorder NOS.  The GAF score was 57.

In January 2013, a VA treatment record described the Veteran as mildly to moderately tense with inconsistent sertraline adherence.  The Veteran denied having any adverse effects from his medication.  The Veteran reported continued improvement to the point where his PTSD symptoms were manageable.  The Veteran still felt hypervigilant and tense.  Although he felt frustrated at times, he denied any angry outbursts or violence.  He was able to join his wife when she went shopping.  The Veteran also described being soothed by playing games with his granddaughter.  The Veteran denied feeling sad, depressed, or having suicidal thoughts.  No deficiencies were found in his appearance, hygiene, eye contact, or level of engagement.  The record concluded that his mood had improved with treatment.  The Veteran was not overtly paranoid or delusional, and he denied having any auditory or visual hallucinations.  The assessment was PTSD, and the GAF score was 59.

In a May 2013 statement, the Veteran reported having difficulty getting along with his coworkers.  On days when the Veteran felt down, he found it difficult to be around others, or feel motivated to shower, brush his teeth, or comb his hair.

In July 2013, a VA treatment record noted that the Veteran was doing fairly well, but he reported a recent verbal confrontation with another veteran who cut in front of him in line.  They argued until the other veteran walked away.  The Veteran self-increased his dose of sertraline after the confrontation, and he reported improvement since that time.  He felt calmer, less tense, and less irritable.  The Veteran stated that he was sleeping better and his energy level had improved as a result.  He denied feeling depressed, having depressive symptoms, or any negative or suicidal thoughts.  The examining staff physician, Dr. M., completed a medication reconciliation note regarding the higher dose of sertraline.  The assessment was PTSD and the GAF score was 57.

In August 2013, the Veteran stated that Dr. M made incorrect reports.  The Veteran reported being depressed and having current suicidal thoughts.  In September 2013, the Veteran reported that his sertraline medication was not helping him.  He also reported being upset about his disability rating.  He reported feeling betrayed by the recent documentation in his chart that suggested improvement as it did not help with his disability claim. 

The Veteran stated that he felt depressed most of the time.  He had financial stressors regarding credit card debt and a recent hospitalization of his wife.  He described intermittent sleep, low energy, and poor concentration/memory.  He used to like shooting and fishing, but his wife gave their guns away and he did not feel motivated to fish.  He denied any current suicidal or homicidal ideation.  No psychotic or obsessive compulsive disorder symptoms were present.  

The examining doctor stated that there was a discrepancy between the Veteran's current endorsement of symptoms and statements regarding the lack of efficacy of sertraline and his prior progress notes from multiple different providers over the past 4 years that suggested improvement from sertraline.  Although he reported having a depressed mood and some re-experiencing/hyperarousal symptoms, his objective presentation was not fully congruent with these subjective reports.  The examining doctor opined that the Veteran's disability claim likely had a strong influence in his current endorsement of symptoms.  The doctor planned to cross-titrate Paxil with sertraline.  The Axis I diagnosis was unchanged, and the GAF score improved to 60.

In an October 2013 VA treatment record, the Veteran complained of continued anxiety that was evidenced by shakes, tremors, sweats, and decreased sleep.  He reported isolating in his room, but he denied any suicidal or homicidal ideation.  In November 2013, the doctor noted that the Veteran switched back to sertraline after reporting a poor response to Paxil.  He stated that this change in medication was better, and he denied having any suicidal or homicidal ideation.  He still had some avoidance symptoms, irritability, a negative emotional state, and occasional flashbacks.  However, no anxiety or obsessive compulsive disorder symptoms were present.  He also did not experience paranoia or auditory or visual hallucinations.

The Board notes that the Veteran was found to be not competent to handle funds in a March 2014 rating decision.  In August 2014, the Veteran stated that PTSD was the main reason why he lost his previous jobs.  

During the May 2015 Board hearing, the Veteran's daughter reported that he had difficulty socializing with others.  She stated that he snapped and it was hard to control him.  She also indicated that he stopped bathing after his employment was terminated in 2009.  She noted that her mother cleaned the Veteran up to avoid comments from others.  He also stopped driving around this time as he had problems concentrating on the task.

In his last job as a draftsman, the Veteran worked alone on a computer.  He felt that his coworkers were afraid of him as a result he did not socialize with others.  He stated that he was able to concentrate and do the work. However, he reported having anxiety attacks at work during which he would sweat and have a hard time breathing.  He also noted that he forgot easy things that he felt he should have remembered.  The anxiety attacks occurred most often at work.  The Veteran needed to take a break to recover from the attacks.

In April 2016, the Veteran was provided with an additional VA examination related to his PTSD.  The Veteran's appearance continued to reflect appropriate attire and adequate hygiene.  During the examination, the Veteran had a friendly and cooperative manner as well as normal speech.  His insight and judgment were fair.  He did become distracted or lose focus several times during the examination.  His affect was depressed, and he typically had a depressed mood.  There was still no evidence of auditory or visual hallucinations.  The examiner stated that he had symptoms of suicidal ideation as well as impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran stated that he had a history of fights/assaults in 2007, 2009, 2010, and 2015.  He did not report any related legal charges.  The Veteran also reported attempting suicide twice in the past, once in 2000 and the last time in around 2008.  The Veteran reported passive suicidal ideation, but he denied having any active suicidal ideation, intent, or plan.

The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, an impairment of short- and long-term memory, and difficulty understanding complex commands.  The Veteran also suffered from disturbances in motivation and mood.  In addition, the Veteran also experienced difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Regarding relationships, the Veteran continued to have no friends.  However, he reported having good relationships with his kids.  The Veteran was still married at the time of the examination, and his adult daughter accompanied him to the examination.  His primary support system was his wife and daughter.  They "supervised" him and ran interference in public when the Veteran's anxiety or anger was aggravated.  In his free time, the Veteran enjoyed his back garden.

The diagnoses were PTSD, major depressive disorder that was recurrent and moderate, and cognitive disorder by history.  The examiner determined that the Veteran was capable of managing his financial affairs.  The examiner noted that the Veteran's cognitive disorder was secondary to his meningioma resection.  However, the examiner concluded that it was not possible to differentiate what symptoms were attributable to each diagnosis.  Due to the overlapping nature of PTSD and MDD, the examiner could not differentiate what portion of the overlapping symptoms related to each disorder without merely speculating.  Although cognitive disorder had been related to memory loss and disorientation as well as slower processing speed, these symptoms overlapped with mental health issues in a manner that made it hard to differentiate the source without merely speculating.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

In reviewing the evidence of record, the Board finds that the Veteran is entitled to a 70 percent disability rating for his PTSD with MDD and cognitive disorder from January 31, 2007 to September 15, 2011.  During this period, the Veteran had suicidal ideation, experienced impaired impulse control, and engaged in obsessional rituals.  As early as his January 21, 2007 claim, the Veteran reported having suicidal ideation and rage control problems.  Suicidal ideation continued to be present in March 2008 and August 2008.  In September 2009, the Veteran denied current suicidal ideation, but acknowledged that he occasionally thought of harming himself.  Although the Veteran denied current suicidal ideation in some of the subsequent treatment records, he indicated that he still suffered from suicidal ideation in his August 2011 statement.  The December 2010 VA examination report also reflects that the practice of checking doors reported by the Veteran in March 2008 and December 2010 represented obsessional/ritualistic behavior.
Although the December 2010 VA examiner stated that the Veteran had good impulse control, the Board finds that this conclusion is inconsistent with the reports from October 2009 that the Veteran confronted strangers in public, grabbed an individual at the grocery store, and yelled at his young grandchild for perceived disrespect.  In addition, the Veteran reported having a history of fights/assaults in 2007, 2009, and 2010.  The Veteran was also described as lacking a social filter in December 2010 and July 2011.  While the C.N., a readjustment counseling therapist, stated that this issue was due to his brain tumor, this issue was not attributed to the 1993 surgery in any of the other medical evidence of record, including the January 2008 neuropsychological evaluation conducted by Dr K., PhD.  As the Board does not find that it is possible to determine whether this symptom is attributable to the psychiatric disability or the history of a brain tumor, the Board will consider it for rating the Veteran's PTSD with MDD and cognitive disorder.  See Mittleider v. Brown, 11 Vet. App. 181 (1998).  The Veteran displayed some, but not all, symptoms listed as examples under the 70 percent rating criteria.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during this period more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Thus, a 70 percent disability rating is warranted on and after January 31, 2007.  38 U.S.C.A. § 5107(b).

However, a disability rating of 100 percent on or after January 31, 2007 is not warranted.  Apart from considerations of occupational impairment, the Board finds that the evidence does not reflect total social impairment.  The Board acknowledges that the Veteran experienced some difficulty in maintaining relationships during this period.  However, the Veteran maintained his marital relationship for more than three decades.  His wife and daughter were also described as sources of support for the Veteran.  This support is evidenced by their testimony at the hearings related to the Veteran's appeal and their presence during doctor's visits and VA examinations.  This evidence reflects the Veteran's ability to maintain relationships and does not support a finding that he has total social impairment.  The Board notes that the rating criteria require both total occupational and social impairment. 

In addition, the Veteran's symptoms are not representative of a 100 percent rating.  Although the Veteran received diagnoses for a cognitive disorder during this period, the record does not show that he had a gross impairment in thought processes or communication.  Dr. K. stated in January 2008 that there was no evidence of a formal thought disorder, and no abnormalities were documented in his thought processes during the VA examinations in December 2010, September 2011, and April 2016.  The evidence from this period also failed to show any significant problems in the Veteran's speech or communication.  Moreover, the Veteran clearly expressed his thoughts during both the February 2010 and May 2015 hearings.  

The Board also acknowledges the Veteran's October 2009 report that he saw shadows or heard someone call his name.  However, the same record noted that no delusions or auditory or visual hallucinations were present.  The lack of delusions or hallucinations was also noted in December 2010, September 2011, January 2013, October 2013, and April 2016.  Thus, the Board does not find that he experienced persistent delusions or hallucinations.  In addition, the evidence reflects that the Veteran only experienced an impairment in short and long term memory during this period.  The record did not indicate that his memory loss rose to the level of forgetting his own occupation, name, or the name of close relatives.  

The Board acknowledges the Veteran's May 2015 report that he sometimes lacked motivation to brush his teeth or hair; and the testimony from the Veteran's daughter that the Veteran's wife helped him shower.  However, the July 2009 SSA psychologist stated that he was able to attend to his personal hygiene and grooming, and the December 2010 VA examiner found that the Veteran did not experience problems with activities of daily living.  In addition, he was consistently described as well-groomed during the appeal period with no deficiencies in terms of hygiene.  Thus, the Board does not find that he had an intermittent inability to perform activities of daily living.

The Veteran also demonstrated orientation to time and place during the appeal period.  Although he was noted be partially oriented to time in October 2009, the previous and subsequent records reported that he was fully oriented to time, person, and place.  The Board also notes that the Veteran reported being disoriented at times during the April 2016 VA examination, and the examiner noted that he was districted several times during the conversation.  However, the examiner did not mark in the report that the Veteran's symptoms included disorientation to time or place.  

In addition, the Board does not find that he was in persistent danger of hurting self or others.  Although the Veteran experienced impaired impulse control, and reported some episodes of violence during the April 2016 VA examination, there were no specific reports that the Veteran hurt anyone or was persistently at risk of doing so.  He also consistently denied having homicidal ideation.  While the Veteran described having suicidal ideation throughout the appeal period, he denied having a plan in August 2008.  He also denied having active suicidal ideation, intent, or a plan in April 2016.  He additionally indicated that his religion prevented him from committing suicide in September 2011, and the April 2016 VA examination report reflects that there had been no suicide attempts since 2008.  Thus, the Board does not find that the Veteran was in persistent danger of hurting himself or others during this period.

The Board also considered the Veteran's GAF scores.  The GAF scores during this period ranged from 45 to 67.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 70 percent rating and support such a rating.  While the Board has considered the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds that the narratives contained in the treatment records and the explanations from the examiners are the most probative evidence of the Veteran's psychological symptomatology.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 70 percent is appropriate for the Veteran's PTSD with MDD and cognitive disorder on or after January 31, 2007; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. 
§ 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Board notes that the Veteran's TDIU claim was raised in the context of his initial increased rating claim for PTSD with MDD and cognitive disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As discussed above, the Veteran's initial disability rating of 70 percent is effective from January 31, 2007, the date of his service connection claim.  Thus, the current appeal period began on January 31, 2007.

In this case, the Veteran contends that he is unable to secure or follow a substantially gainful occupational as a result of his service-connected disabilities.  During the relevant period on appeal, the Veteran's PTSD with MDD and cognitive disorder was rated as 70 percent disabling prior to June 14, 2007, and 100 percent on and after June 14, 2007.  On and after June 13, 2007, the Veteran received a 20 percent rating for diabetes mellitus type II with erectile dysfunction.  He also received two separate 10 percent disability ratings for peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus type II with erectile dysfunction effective from May 30, 2008.  As of May 19, 2016, the Veteran received two separate 10 percent disability ratings for peripheral neuropathy of the bilateral upper extremities associated with diabetes mellitus type II with erectile dysfunction.  From June 13, 2007 to May 29, 2008, the combined disability rating was 80 percent.  38 C.F.R. § 4.25.  From May 30, 2008 to May 18, 2016, the combined disability rating was still 80 percent.  38 C.F.R. §§ 4.25, 4.26.  From May 19, 2016 to June 13, 2016, the combined disability rating was 90 percent.  On and after June 14, 2016, the combined disability rating was 100 percent.

Thus, the Veteran had one disability rated as at least 60 percent disabling for the entire appeal period.  As such, the Veteran meets the schedular criteria for a TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a).

The Veteran completed high school and obtained an associate's degree in applied science.  This degree involved drafting and machine shop work.  The Veteran also took courses in computers and structural detailing.  His employment history included work as a machinist from 1975 to 1987.  Most recently, he worked in quality assurance from May 2005 to December 2006, as an engineer drafter from February 2007 to May 2007, as an engineer from May 2007 to March 2008, and a mechanical engineer focusing on engineer drafting as from March 2008 to April 2009.  The Veteran's SSA records indicate that his work performing computer drafting was a form of sedentary employment.  He reported sitting for 8 hours a day.

The Veteran stated that he was asked to leave his last position as mechanical engineer technician with a corporation due to a reduction in force.  His last work date was April 6, 2009.  The Veteran has not received any education or training since he became too disabled to work.  

In a May 2013 statement, the Veteran provided additional details regarding his employment history.  He noted that he worked alone in his employment from February 2007 to May 2007.  However, he was told to leave after having a disagreement with his manger that involved yelling.  In his work from May 2007 to March 2008, he yelled after being told that he did not have access to a certain restroom.  He was then told that his services were no longer needed.  After losing his most recent employment in April 2009, the Veteran reported that he had sought work.  However, he found himself unable to fit in.  During a June 2016 social and industrial survey, the examiner described the Veteran's attitude towards employment as "non-conformative and short-tempered," noting that he kept to himself.

In addition to the evidence discussed above, the record also contains evidence related to the functional effects of the Veteran's diabetes mellitus type II with erectile dysfunction and peripheral neuropathy.  During a September 2011 VA examination, the examiner stated that the Veteran's erectile dysfunction had no significant effects on his occupation.  However, the Veteran diabetes mellitus type II with the peripheral neuropathy of the bilateral lower extremities did have a general occupational effect in that it caused difficulty with prolonged standing and walking.  In a subsequent May 2016 VA examination, the examiner opined that the Veteran's diabetes mellitus and complications did not impact his ability to work.  The examiner explained that the Veteran's peripheral neuropathy of the bilateral lower extremities was not affecting his gait.  He instead attributed the Veteran's impaired or abnormal gait to the unsteadiness or imbalance that resulted from his 1993 brain surgery.

In reviewing the evidence of record, the Board notes that the record reflects that the Veteran was awarded SSA disability benefits as a result of his psychiatric disorders.  While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes probative evidence in support of the claim with VA for a TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The evidence from this period also indicates that the Veteran was employed on a full-time basis in substantially gainful occupations prior to April 7, 2009.  The record does not suggest that this employment was marginal or sheltered.  Moreover, the Veteran does not contend that he was too disabled to work before this date.  Thus, the Board finds that an award of a TDIU prior to April 7, 2009 is not warranted.  

Although the Veteran was not fired from his last position as a result of his performance or behavior, his statements indicate that his problems with stress, memory, and concentration made it difficult for him to maintain his employment as he struggled to perform his job duties and required breaks to abate his symptoms of anxiety.  The evidence shows that the Veteran continued to experience difficulties with stress, memory, and concentration on and after April 7, 2009.  The May 2015 Board from the Veteran's daughter suggests that his symptoms were more problematic during this period as the Veteran developed problems concentrating while driving.  The Veteran also reported having contentious interactions with coworkers while he was employed, and the record shows that he continued to have arguments and negative confrontations with strangers as well as family members after his last position ended.  In addition, both the September 2011 and April 2016 VA examiners found that he had problems adapting to stressful circumstances and establishing effective work relationships.

The Board acknowledges the December 2010 VA examiner's opinion that the Veteran only experienced a decrease in work efficiency and relationships during periods of significant stress.  However, the Veteran's May 2015 testimony indicates that he found seemingly innocuous aspects of employment, such as having others depend on him to perform his job or being approached by others, to be significantly stressful.  These periods of high stress reportedly occurred at least every other day when he was employed.  In addition, the September 2011 VA examiner's negative opinion was primarily based on his conclusion that the Veteran was unable to maintain substantially gainful employment as a result of symptoms associated with cognitive disorder rather than PTSD.  However, as the Veteran's cognitive disorder is now included in his service-connected psychiatric disability, this opinion provides support for finding that entitlement to a TDIU is warranted.  While the examiner also opined that the Veteran would be able to work alone, the Board finds it significant that the Veteran reported experiencing problems with stress, memory, and concentration in his last position despite the fact that he was working alone.

As noted above, the Veteran's education is related to mechanical engineering, and his work history has primarily involved sedentary employment in that field.  There is no indication from the record that the Veteran has received training that would be applicable to a different type of employment.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board also notes that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence.  Resolving all benefit of the doubt in the Veteran's favor, the Board concludes that entitlement to a TDIU is warranted from April 7, 2009 to June 13, 2016.  38 C.F.R. § 4.16.

In reaching this conclusion, the Board notes that the TDIU award in this case is based on the effects of the Veteran's service-connected PTSD with MDD and cognitive disorder, as opposed to a combination of his multiple service-connected disabilities.  See Guerra v. Shinseki, 642. F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The probative evidence of record demonstrates that the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities cause little to no occupational impairment.  In addition, the Veteran's reported difficulties with employment were primarily related to his disability symptoms from PTSD with MDD and cognitive disorder.  Thus, it is the Veteran's psychiatric disability, standing alone, which prevents him from working.

The Board has also considered whether a TDIU would be appropriate on or after June 14, 2016.  However, due to the 100 percent rating assigned for PTSD with MDD and cognitive disorder effective from June 14, 2016, the Board finds that the entitlement to a TDIU from such date is rendered moot for the reasons expressed below.

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (d)(5) (2016).
The Board notes that a 100 percent disability rating does not necessarily render the issue of TDIU moot.  In Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, 22 Vet. App. at 293-94.  Under Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

However, as discussed above, the Board is granting entitlement to a TDIU based on his PTSD with MDD and cognitive disorder, the same disability rated as 100 percent disabling.  The record does not reflect that the Veteran's other service-connected disabilities either alone or in the aggregate would prevent him from securing or maintaining a substantially gainful occupation.  Under these circumstances, the 100 percent rating effective from June 14, 2016 also renders moot any claimed entitlement to a TDIU on or after June 14, 2016.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for a TDIU on or after June 14, 2016 must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 4.125(a) provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As the RO certified the Veteran's appeal to the Board in September 2014, the DSM-V is applicable in the present case.




Acquired Psychiatric Disorder other than PTSD with MDD and Cognitive Disorder, to include GAD

The Board will first determine whether the Veteran has met the diagnostic criteria for an acquired psychiatric disorder other than PTSD with MDD and cognitive disorder during the appeal period.  Initially, the Board notes that the Veteran received an Axis I diagnosis for amnestic disorder in the July 2009 SSA psychological evaluation.   However, this diagnosis was based on the criteria of the DSM-IV as the DSM-V had not yet been released in 2009.  In this regard, the DSM-V reports that that neurocognitive disorders were referred to as "Dementia, Delirium, Amnestic, and Other Cognitive Disorders" in the DSM-IV.  Thus, the Board finds that amnestic disorder is a type of cognitive disorder, and it is included in the Veteran's service-connected PTSD with MDD and cognitive disorder.

In addition, the record does not reflect that the Veteran has met the diagnostic criteria for GAD during the appeal period.  During the April 2016 VA examination, the examiner explained that while the Veteran met the criteria for PTSD and MDD, he did not report symptoms consistent with GAD.  The examiner also observed that GAD did not appear as a current diagnosis in any recent records.  The examiner acknowledged that there was one reference to GAD in September 2009, but he explained that this reference was based on a checklist that suggested symptoms of GAD.  According to the examiner, this notation only represented checklist correlations, not a formal diagnosis.  Subsequent VA medical opinions in May 2016 and June 2016 also confirmed that the Veteran did not meet the criteria for a diagnosis of GAD.  The Board therefore finds that this opinion provides great probative value as it addressed the September 2009 entry and was based on clinical data and other rationale.  In addition, the April 2016 VA examiner's conclusion is supported by the other evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The record does not show that the Veteran was diagnosed with any other acquired psychiatric disorders during the appeal period.  Consequently, the most probative evidence of record supports a finding that the Veteran has not met the diagnostic criteria for an acquired psychiatric disorder other than PTSD with MDD and cognitive disorder during the appeal period.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence also does not support a finding that the Veteran has had a diagnosis of an acquired psychiatric disorder other than PTSD with MDD and cognitive disorder at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007);  Romanowky v. Shinseki, 26 Vet. App. 289 (2013).  Consequently, service connection for an acquired psychiatric disorder other than PTSD with MDD and cognitive disorder is not warranted.  38 C.F.R. § 3.303. 

In reaching this conclusion, the Board has considered the Veteran's assertions that he has a current acquired psychiatric disorder other PTSD with MDD and cognitive disorder.  The Veteran, as a lay person, is competent to report his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board also acknowledges that under certain circumstances, lay persons are competent to provide opinions on medical matters such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, an acquired psychiatric disorder is not the type of condition that is readily amenable to mere lay diagnosis as clinical testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Moreover, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render psychiatric findings.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, while the Veteran is competent to describe the symptoms he experiences, the Board does not find that he is competent to associate those symptoms with a particular psychiatric disorder as such a determination is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under these circumstances, the Board gives more weight to the findings provided by trained medical professionals.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disorder other PTSD with MDD and cognitive disorder, to include GAD.  Therefore, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dizziness

Initially, the Board will evaluate whether the Veteran has received a current diagnosis for a disorder related to his reported symptom of dizziness.  The Veteran was provided with a VA examination related to his claim in April 2016.  The Veteran informed the examiner that he developed hearing loss after his 1993 meningioma surgery.  At that time, he had transient balance difficulty, but he was able to regain his ability to walk without assistive devices.  The Veteran's current dizziness occurred when he changed his head position or stood suddenly.  
Regarding the Veteran's reported symptom of dizziness, the examiner stated that there was no diagnosis.  In the remarks section, the examiner also noted that for the claimed condition of dizziness, the diagnosis was surgical removal of the right eighth cranial nerve with residual deafness in the right ear.  In an accompanying opinion, the examiner clarified that when the Veteran's brain tumor was removed in 1993, all of the cranial nerves were spared except for the eighth cranial nerve.  This nerve is related to hearing and balance.  The right cerebellar hemisphere was also resected to enable access to the tumor.  As a result, the Veteran was left with deafness in the right ear.  He also experienced transient imbalance and cerebellar ataxia, both of which improved significantly over time.  

However, the examiner stated that there was no evidence to support a condition causing dizziness, or even chronic symptoms of dizziness.  The examiner observed that while the Veteran reported being dizzy since his surgery, there were relatively few notes in the treatment records in which the Veteran reported experiencing dizziness.  As the symptom of dizziness did not appear to be an active complaint, the examiner concluded that there was no clinical indication for a workup for dizziness.  The examiner also opined that there was no pathology on which to render a diagnosis of dizziness.  The Board finds this opinion to be highly probative as it was based on a review of the evidence of record as well as an examination of the Veteran, it reflected consideration of the Veteran's statements, and it was supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In addition to the April 2016 VA examination report, a review of the other evidence record fails to reflect that the Veteran has been diagnosed with a disorder related to dizziness during the current appeal period.  Without evidence of a current disorder, service connection for dizziness cannot be granted.  38 U.S.C.A. § 1110, 1131; Degmetich, 104 F.2d at 1332; Brammer, 3 Vet. App. at 225.  Nor is there sufficient evidence of a diagnosed disorder involving dizziness at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007);  Romanowky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, the Board notes that the residuals that the April 2016 VA examiner identified as separate from dizziness are contemplated by his service connection claim for fossa meningioma (brain tumor), to include residuals thereof.

The Board has considered the Veteran's contention that he has a current disorder associated with dizziness.  As noted above, the Veteran is competent to report as to the history of his observable symptoms, including dizziness.  Layno, 6 Vet. App. at 467-69.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a diagnosis associated dizziness at any time during the appeal period.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the diagnosis of a disorder that causes dizziness, is not something that can be determined by mere observation.  Nor is this question simple.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements are not competent evidence as to a diagnosis.  

Based on the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for dizziness.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board finds that service connection is not warranted.


ORDER

From January 31, 2007 to September 14, 2011, entitlement to an initial disability rating of 70 percent for PTSD with MDD and cognitive disorder is granted.

From September 15, 2011 to June 13, 2016, entitlement to an initial disability rating in excess of 70 percent for PTSD with MDD and cognitive disorder is denied.

From April 7, 2009 to June 13, 2016, entitlement to a TDIU is granted.

On and after June 14, 2016, entitlement to a TDIU is dismissed as moot.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD with MDD and cognitive disorder, to include GAD, is denied.

Entitlement to service connection for dizziness is denied.


REMAND

In the July 2015 remand, the Board instructed the AOJ to provide the Veteran with VA examinations and opinions addressing his service connection claims for fossa meningioma (brain tumor), to include residuals thereof, right ear hearing loss, left ear hearing loss, tinnitus, obstructive sleep apnea, and hypertension.  In response to the remand, VA examinations were conducted in March, April, and May of 2016.  

For the Veteran's claimed fossa meningioma (brain tumor), to include residuals thereof, an April 2016 VA examiner opined that it was less likely than not that the disorder was related to service, to included his exposure to herbicide agents therein.  In terms of the theory concerning herbicide agents, the examiner noted that there was no reported relationship in his review of "Veterans and Agent Orange:  Health Effects of Herbicides Used in Vietnam," published by the National Academy of Sciences' Institute of Medicine (IOM) in 1994.  However, there is no indication that the examiner reviewed any of the updates of this report by IOM.  The most recent available report at the time of the examiner's opinion was "Veterans and Agent Orange:  Update 2014," released on March 10, 2016.  As it is unclear whether the examiner exhausted reasonable efforts of research, it is questionable whether a sufficient foundation exists for his conclusion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  As a result, the Board finds that a remand is required to obtain an adequate medical opinion that considers these updates in compliance with the prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Regarding the Veteran's service connection claim for right ear hearing loss, a March 2016 VA examiner provided a negative nexus opinion addressing whether the disorder is directly related to service.  However, the April 2016 VA examiner opined that the Veteran's right ear hearing loss was secondary to his claimed meningioma resection.  Thus, the Veteran's service connection for right ear hearing loss is inextricably intertwined with the service connection claim for fossa meningioma (brain tumor), to include residuals thereof, being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's claim for right ear hearing loss must be deferred until the appropriate actions concerning the Veteran's service connection claim for fossa meningioma (brain tumor), to include residuals thereof, are completed and the matter is either resolved or prepared for appellate review.

Another medical opinion is also needed for the Veteran's service connection claim for left ear hearing loss.  The Veteran asserted that has had hearing loss in both ears since 1993, and the hearing loss developed after his 1993 meningioma surgery.  The Board therefore finds that the record has raised the question of whether the Veteran's left hearing loss is secondary to his claimed fossa meningioma, and residuals thereof.  As such, these claims are also intertwined.  Harris, 1 Vet. App. at 183.  Although a medical opinion concerning the Veteran's claim was obtained in March 2016, the examiner did not address this theory of service connection.  The examiner stated that it was outside his scope of practice to provide an opinion regarding the Veteran's post-service meningioma resection.  In addition, the April 2016 VA medical opinion related to the Veteran's residuals of fossa meningioma only discussed the Veteran's right ear hearing loss.  As a medical opinion for Veteran's claimed fossa meningioma, and residuals thereof, is already being obtained on remand, the examiner should also address this theory of entitlement for the Veteran's left ear hearing loss.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

The March 2016 VA examiner also gave a negative opinion on the theory of direct service connection for the Veteran's service connection claim for tinnitus.  However, the examiner stated that the Veteran's tinnitus was more likely as not found in association with his claimed hearing loss.  Thus, this claim is similarly intertwined with the Veteran's service connection claims for right and left ear hearing loss.  Harris, 1 Vet. App. at 183.

A medical opinion addressing the Veteran's service connection claims for obstructive sleep apnea and hypertension was also provided in May 2016.  The examiner gave a negative nexus opinion for both disorders.  In addressing whether the disorders were related to the Veteran's presumed exposure to herbicide agents, the examiner simply stated that neither disorder was associated with exposure to Agent Orange under VA's guidelines for diseases associated with Agent Orange.  However, the availability of presumptive service connection for conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board finds that a remand is needed to obtain a more complete medical opinion in accordance with the remand instructions.  See Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

The July 2015 remand also directed the AOJ to provide the Veteran with a VA examination to determine the current severity and manifestations of his diabetes.  The Board instructed the examiner to specifically address the Veteran's assertion that his diabetes affected his gums and teeth.  Although a relevant VA examination was conducted in May 2016, the examiner did not address this assertion.  Thus, an additional VA examination that complies with the Board's prior remand instructions should be obtained on remand.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA treatment records for the Veteran dated from December 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's fossa meningioma (brain tumor), to include residuals thereof.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

For the Veteran's fossa meningioma (brain tumor), and any residuals thereof, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service, to include his presumed exposure to herbicide agents (Agent Orange) in Vietnam.
In providing an opinion, the examiner is asked to address any medical literature deemed relevant, including, but not limited to, the most recent IOM update on Agent Orange exposure, "Veterans and Agent Orange:  Update 2014."  The examiner is advised that the fact that fossa meningioma is not a disease that is presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e) may not be the only basis for a negative nexus opinion.  If there is medical documentation that an etiological relationship does not exist on a primary basis, reference should be made to that documentation.

(b) Whether the Veteran's diagnosed left ear sensorineural hearing loss is a residual of his meningioma resection.

(c) If the Veteran's left ear sensorineural hearing loss is not a residual of his meningioma resection, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss was caused by his claimed fossa meningioma (brain tumor), to include residuals thereof.

(d) If the Veteran's left ear sensorineural hearing loss is not a residual of his meningioma resection, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss was aggravated (permanently worsened beyond the natural progression) by his claimed fossa meningioma (brain tumor), to include residuals thereof.

A complete rationale must be provided for any opinion offered.

3.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's obstructive sleep apnea.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

For the Veteran's diagnosed obstructive sleep apnea, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service, to include his presumed exposure to herbicide agents (Agent Orange) in Vietnam.

The examiner is advised that the fact that obstructive sleep apnea is not a disease that is presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e) may not be the only basis for a negative nexus opinion.  If there is medical documentation that an etiological relationship does not exist on a primary basis, reference should be made to that documentation.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the sleep apnea disorder was caused or aggravated by his service-connected diabetes mellitus type II with erectile dysfunction.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

4.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's hypertension.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

For the Veteran's diagnosed hypertension, the examiner should provide an opinion as to the following questions: 

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service, to include his presumed exposure to herbicide agents (Agent Orange) in Vietnam.

The examiner is advised that the fact that hypertension is not a disease that is presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e) may not be the only basis for a negative nexus opinion.  If there is medical documentation that an etiological relationship does not exist on a primary basis, reference should be made to that documentation.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension was caused or aggravated by his service-connected diabetes mellitus type II with erectile dysfunction.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

5.  After completing the foregoing development in paragraph 1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus type II with erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, oral hypoglycemic agent, and regulation of activities.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus.  In this regard, the examiner should specifically address the Veteran's assertion that his diabetes has negatively affected his gums and teeth.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


